Bullock v Alhadeff (2015 NY Slip Op 03940)





Bullock v Alhadeff


2015 NY Slip Op 03940


Decided on May 7, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2015

Friedman, J.P., Acosta, Richter, Gische, JJ.


15043 653042/12

[*1] Janna Bullock, Plaintiff-Appellant,
vGiancarlo Alhadeff, Defendant-Respondent.


Law Offices of Stuart A. Smith, New York (Stuart A. Smith of counsel), for appellant.
Domenick J. Porco, Scarsdale, for respondent.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered November 21, 2013, which denied plaintiff's motion to dismiss the breach of contract counterclaims for lack of standing, unanimously affirmed, without costs.
On this CPLR 3211 motion, the court correctly concluded that, liberally construed, the counterclaims for breach of contract do not demonstrate conclusively that defendant was not a party to the contracts at issue and therefore has no standing to sue on them.
We have considered all other issues raised and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 7, 2015
CLERK